Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Edward Hedgepeth appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hedgepeth v. Wilkes, No. 3:12-cv-00262-RJC, 2012 WL 2092853 (W.D.N.C. June 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.